COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In re Steven Baileys, Relator

Appellate case number:      01-16-00830-CV

Trial court case number:    1061661-101

Trial court:                County Civil Court at Law No. 3of Harris County

       On October 20, 2016, the relator, Steven Baileys, filed a petition for a writ of
mandamus and prohibition seeking to vacate the respondent trial judge’s September 12,
2016 order denying relator’s motion to declare previous orders void and seeks to prohibit
further proceedings. With the petition, relator filed a notice of related case, 01-16-00671-
CV, an interlocutory appeal from the order, signed on July 12, 2016, denying relator’s
motion for reconsideration of the denial of his special appearance, and an appendix.
       Although relator’s petition included an appendix with a record for a hearing held
on January 11, 2016, his petition referred to two other hearings held on June 29, 2016,
and September 12, 2016, but it did not contain those records or the required certification.
See TEX. R. APP. P. 52.7(a)(2). The reporter’s record for the June 29, 2016 hearing was
filed on September 9, 2016, in appellate cause number 01-16-00671-CV.
        Thus, we ORDER relator, within 10 days of the date of this order, to file a
supplemental record containing the hearing record for June 29, 2016, and either a request
for preparing and paying for the reporter’s record for the September 9, 2016 hearing or a
certification that no relevant testimony, or judicial reasoning, was adduced in connection
with the matter complained at that hearing. See TEX. R. APP. P. 52.7(a)(2), (b).
       Finally, the Court requests a response to the petition for writ of mandamus by any
real party in interest. See TEX. R. APP. P. 52.8(b)(1). The response, if any, shall be filed
within 30 days from the date of this order. See id. 2, 52.4.
       It is so ORDERED.
Judge’s signature: /s/ Laura Carter Higley
                    Acting individually
Date: October 25, 2016